Demurrer to a replication. The declaration contains the common counts, and the bill of particulars shows a demand for the sum of $527.28.
The plea in bar sets up that the defendants were appointed to settle the business affairs of the Freedman’s Savings and Trust Company, under and by virtue of an act of Congress approved June 20, 1874; that said corporation is insolv*6ent, and closed its doors and ceased to pay its creditors on tbe 29th day of June, 1874, and that the defendants, since the 11th day of July thereafter, have been engaged in discharging their duties as commissioners; that they have declared one dividend of 20 per cent., and that plaintiff' has received that dividend upon the amount of his claim before the commencement of this action. Replication that plaintiff had deposited with the Freedman’s Savings and Trust Company the sum of $652.21, subject to his order, and on the 29th day of April, 1874, in pursuance of the rules of said company, he gave sixty days’ notice to the officers thereof that he intended to draw or check out the entire amount, and at the end of said sixty days, which occurred before the suspension of the company, and before the defendants qualified and took possession of its effects, he demanded payment. To this the defendants demurred, on the ground that it is immaterial whether or not a notice was given to the Freedman’s Savings and Trust Company before suspension, as the defendants could not pay out the funds in their hands except as the statute directs. These causes of demurrer were sustained by the court below, and the general term are of the same opinion. The judgment is therefore affirmed.
Moore & Newman, for plaintiff.
Enoch Totten, for defendants.